Case 2:19-cv-00118-JRG Document 20-8 Filed 06/20/19 Page 1 of 5 PageID #: 195




                     EXHIBIT 6
6/17/2019                                        California
              Case 2:19-cv-00118-JRG Document 20-8    Filed Northern District Page 2 of 5 PageID #: 196
                                                              06/20/19

                                                                                         © 2019 Hopkins Bruce Publishers, Corp.




 California Northern District
 Time to Milestones


   U.S. District Courts (2557 cases)

     Claim Construction
     Patentee Decisions
      Patentee MSJ

      Infringement
      Patent not invalid

      Patent enforceable

     Patent Challenger Decisions
      Patent Challenger MSJ
      Noninfringement

      Patent invalid

      Patent unenforceable

     Remedies
      Damages
      TRO/Prelim Injct

      Injct/Ongoing Royalty
      Enhncd Dam/Atty Fees

      Sanctions

     Trials
      Jury Trial
      Bench Trial

     Transfers & Stays
      Transfer

      Stay

     Termination
      Likely Settlement
      Mature Termination

     Appeal
                                             1yr              2yr   3yr   4yr      5yr                 6yr               7yr




https://compass.docketnavigator.com/patent/court/8/1?print=true                                                                1/2
6/17/2019                                          California
                Case 2:19-cv-00118-JRG Document 20-8    Filed Northern District Page 3 of 5 PageID #: 197
                                                                06/20/19
   U.S. District Courts
                                Occurences    Minimum     2nd Percentile   First Quartile   Median   Third Quartile   98th Percentile   Maximum   Average
   Claim Construction               418         -3.4           7.0             13.0          16.6        23.6              53.8          78.4      19.7
   Patentee MSJ                     116         2.4            7.9             19.5          24.0        29.7              62.2           97.7     26.1
   Infringement                    298           3.1           3.3             11.0          17.6        29.5              62.9          88.0      21.4

   Patent not invalid              387          2.2            3.9             12.8          21.5        30.2              72.3          98.6      23.3
   Patent enforceable               99          2.2            3.3              5.9          11.0        24.0              48.1          88.0      16.8
   Patent Challenger MSJ           393          0.4            5.3              16.1         22.4        29.9              60.3           88.1     24.0
   Noninfringement                 434           1.1           8.7             18.6          24.6        33.1              72.3          98.6      27.6
   Patent invalid                  383          2.4            3.4              7.3          17.9        25.2              53.0          72.3      19.3
   Patent unenforceable              7          16.3                                         31.5                                         42.1     29.1
   Damages                          104         8.8            11.8             21.1         28.7        36.0              85.1          88.0      32.2
   TRO/Prelim Injct                 95          0.7            0.7              1.1          3.1          3.5              18.3          18.3       4.1
   Injct/Ongoing Royalty            176         1.0            2.2              8.2          13.9        28.4              77.6          80.4      20.1
   Enhncd Dam/Atty Fees             52          4.9            8.6             11.0          18.3        46.4              74.2          74.2      29.0
   Sanctions                        26          9.0            9.8             13.5          22.8        41.8              65.5          65.5      28.7
   Jury Trial                      309          12.2          13.0             22.5          28.3        38.4              84.7           85.1     34.4
   Bench Trial                      12          13.6          15.0             18.9          26.6        35.3              73.4          73.4      29.5
   Transfer                         92          -0.0                            2.8          4.2          7.4              37.5          37.5      6.5
   Stay                            763                          1.1             4.1          8.4         16.0              56.9          118.0     13.2
   Likely Settlement               1321         0.0            0.5              3.0          5.3          8.8              30.1          55.5       7.1
   Mature Termination              864          0.1            2.4              8.4          17.9        29.3              70.5          119.9     21.4

   Appeal                          427          1.5            3.7             10.4          22.7        36.0              83.3          112.7     27.3




https://compass.docketnavigator.com/patent/court/8/1?print=true                                                                                             2/2
6/17/2019     Case 2:19-cv-00118-JRG Document 20-8 Texas Eastern
                                                     Filed       District
                                                             06/20/19     Page 4 of 5 PageID #: 198

                                                                                            © 2019 Hopkins Bruce Publishers, Corp.




 Texas Eastern District
 Time to Milestones


   U.S. District Courts (11207 cases)

     Claim Construction
     Patentee Decisions
      Patentee MSJ

      Infringement
      Patent not invalid

      Patent enforceable

     Patent Challenger Decisions
      Patent Challenger MSJ
      Noninfringement

      Patent invalid

     Remedies
      Damages

      TRO/Prelim Injct
      Injct/Ongoing Royalty

      Enhncd Dam/Atty Fees
      Sanctions

     Trials
      Jury Trial

      Bench Trial

     Transfers & Stays
      Transfer
      Stay

     Termination
      Likely Settlement

      Mature Termination

     Appeal
                                         1yr          2yr           3yr   4yr   5yr   6yr        7yr           8yr           9yr




https://compass.docketnavigator.com/patent/court/222/1?print=true                                                                  1/2
6/17/2019       Case 2:19-cv-00118-JRG Document 20-8 Texas Eastern
                                                       Filed       District
                                                               06/20/19     Page 5 of 5 PageID #: 199
   U.S. District Courts
                                Occurences    Minimum    2nd Percentile   First Quartile   Median   Third Quartile   98th Percentile   Maximum   Average
   Claim Construction              789                        7.5             13.7          17.8        22.8              44.4          74.0      19.5
   Patentee MSJ                    153          1.2           3.7             18.4          23.2        33.2              77.6          80.8      27.3
   Infringement                    462          0.7           2.8             18.0          24.1        32.9              67.7          112.6     26.4

   Patent not invalid              1057                       3.5             13.3          19.2        25.7              52.2          112.6     21.1
   Patent enforceable              213          0.7           1.4              6.4          19.6        29.8              49.9          90.3      21.0
   Patent Challenger MSJ           671          1.2           7.1             18.6          21.8        28.9              61.5          106.5     24.9
   Noninfringement                 463          0.1           5.0             20.3          23.4        32.7              58.8          111.5     26.9
   Patent invalid                  419          4.6           5.5             13.3          19.0        28.4              69.0          106.3     23.0
   Damages                         237          0.2           6.6             21.8          30.4        38.8              81.2          112.6     31.9
   TRO/Prelim Injct                 73          1.0           1.0              6.4          9.5          11.2             75.0          75.0      10.8
   Injct/Ongoing Royalty           218          0.7           1.4              7.1          25.9        34.6              54.7          69.6      22.4
   Enhncd Dam/Atty Fees             76          6.6           8.7              8.7          25.1        38.0              85.4          92.2      27.5
   Sanctions                        21          2.2           3.9             11.0          13.8        24.8              68.6          68.6      22.4
   Jury Trial                      204          3.2           3.9             20.5          24.6        32.9              73.5           75.1     28.0
   Bench Trial                      36          5.0           7.1             26.2          30.0        36.3              81.0          81.0      33.0
   Transfer                        895                        2.3              8.0          11.1        14.0              28.8          44.2       11.7
   Stay                            1643                       1.3              5.4          11.2        18.4              44.4          105.4     14.1
   Likely Settlement               8704                       0.5              3.2          5.4          9.5              31.1          81.8       7.6
   Mature Termination             2036                        2.9              9.4          15.1        23.8              62.1          116.9     18.8
   Appeal                          346          0.8           5.7             18.3          30.8        41.3             108.4          114.1     33.9




https://compass.docketnavigator.com/patent/court/222/1?print=true                                                                                          2/2
